EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin Swindells on 3/5/2021.

The application has been amended as follows: 
	In claim 1, line 9 insert the language -- , the plated mask being – between the words “thereon” and “directly.”  Line 9 will now read as follows, “positioning a transparent glass plate having a plated mask thereon, the plated mask being directly in”. 

	Claim 3 is cancelled.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 1/6/2021, with respect to all previous rejections have been fully considered and are persuasive.  All previous rejections have been withdrawn. 
Allowable Subject Matter
Claims 1 and 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate, teach, suggest or otherwise render obvious each and every element of the claims. Independent claim 1 discloses a laser welding method including, inter alia, positioning a transparent glass plate having a plated mask, the plated mask being directly in contact with a first workpiece, the plated mask forming a slot, and directing a laser beam having a wavelength of 2 µm onto the slot so that first and second workpieces will absorb the laser beam. 
Kurosaki [US2009/0294047, of record, previously cited] discloses a method of laser welding. Kurosaki discloses superimposing resin articles (3) which will absorb laser energy in the infrared spectrum, and placing a transparent solid (5) on the irradiated surface of the article (3) to prevent surface degradation by thermal damages on the surface of the article (3).  Kurosaki does not disclose a mask, and more specifically a plated mask on a transparent glass plate, and the plated mask being in contact with a surface of the article/workpiece. 
Chen [US2006/0237129, of record, previously cited] discloses a chrome mask (66) located between layers of glass (68 and 70). Because Chen’s mask is between glass layers, the mask (66) is not directly in contact with either of the workpieces being welded.  
Claim 1 is allowable as the prior art does not disclose positioning a transparent glass plate having a plated mask thereon, the plated mask being directly in contact with a first surface of a first workpiece, in combination with the other requirements of the claims. Claims 5-8 depend from an allowable base claim, incorporate the allowable subject matter though dependency, and are allowable for the same reasons as the base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
March 5, 2021